BUTLER, District Judge.
This was a summary proceeding, the amount being under $50. The libelant’s .proctor so regarded it, and took the benefit of rule 72 which dispenses with the libel-ant’s stipulation for costs. No proctor’s costs were therefore taxable without special allowance by the court. Such costs were *475claimed on taxation before the clerk and disallowed. The proctor “now moves the court to allow the usual costs to libelant and libel-ant’s proctor.” The “usual” costs in summary cases were allowed and taxed by the clerk. What I suppose the motion is intended to effect is a special allowance of proctor’s costs under the rule above stated. To justify the court in doing this, something should appear in,the case to distinguish it from ordinary summary proceedings. I do not find anything to so distinguish it. It was the libel-ant’s privilege to have the testimony heard in court, instead of having it taken before a commissioner, but he elected to pursue the latter course. Whether this was more burdensome than hearing it in court would have been, I do not know, nor is it important.
The motion must be dismissed.